     Case 18-21164-GLT       Doc 90Filed 08/25/20 Entered 08/25/20 19:16:57 Desc Main
                                   Document     Page 1 of 2
                                                                              FILED
                      IN THE UNITED STATES BANKRUPTCY COURT                   8/25/20 6:36 pm
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA                   CLERK
                                                                              U.S. BANKRUPTCY
IN RE:                                                                        COURT - :'3$
Julie Kay Norman-Stark
Sheri Lynn Stark                                    Case No. 18-21164-GLT
                           Debtors
                                                    Chapter 13
Julie Kay Norman-Stark
Sheri Lynn Stark                                    Related to Doc. 78, 82 and 88
                           Movants
                                                    Hearing Date: 8/26/20 @ 9:00
              vs.

Roundpoint Mortgage Servicing Corporation
                           Respondent



 ROUNDPOINT MORTGAGE SERVICING CORPORATION’S MOTION TO WITHDRAW
 LIMITED OBJECTION TO DEBTORS’ MOTION TO SELL REAL PROPERTY FREE AND
                          DIVESTED OF LIENS

        AND NOW, comes Roundpoint Mortgage Servicing Corporation (“Respondent”), by and

through its undersigned counsel, James C. Warmbrodt, Esquire, and KML Law Group, P.C., and in

support of its Motion filed herein respectfully represents as follows:

1.      Debtors have filed a motion to sell the 336 Ranchero Drive property for $385,000.00 free

and divested of liens. (Doc. 78).

2.      Respondent filed a limited objection to the Debtor’s motion to sell because the motion and

proposed order did not provide for payment in full of Respondent’s first mortgage lien at closing. (Doc.

82).

3.      Debtors have amended the proposed order to provide for payment in full of Respondent’s first

mortgage lien at closing.

        WHEREFORE, Respondent humbly requests that this Honorable Court enter an order granting

Respondent’s leave to withdraw its limited objection filed on August 11, 2020 at Doc. 82.


August 25, 2020                                              Respectfully submitted,
    Case 18-21164-GLT       Doc 90    Filed 08/25/20 Entered 08/25/20 19:16:57          Desc Main
                                      Document     Page 2 of 2
                                                           /s/ James C. Warmbrodt, Esquire
                                                           James C. Warmbrodt, Esquire
                                                           Attorney I.D. No. 42524
                                                           KML Law Group, P.C.
                                                           701 Market Street, Suite 5000
                                                           Philadelphia, PA 19106
                                                           (412) 430-3594
                                                           jwarmbrodt@kmllawgroup.com
                                                           Attorney for Respondent


 The withdrawal of the Limited Objection to Debtors’ Motion to Sell Real Property Free and Divested of
 Liens filed on August 11, 2020 at Doc. 82 is hereby approved.

                                                           By the Court,
Dated: 8/25/20
                                                           ___________________________J.
                                                             ____
                                                               ________
                                                                     ____
                                                                        _ __
                                                                          ____
                                                                             ____
                                                                               _ _____
                                                                                    ____
                                                                                       _ ___JJ.
                                                            GREGORY
                                                             REGORY   Y L.
                                                                         L. TADDONIO
                                                            UNITED
                                                             NITED STATES BANKRUPTCY COURT      COU
